DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US Pub. No. 2017/029917).
Regarding claims 1-2, 4, 8 and 14, Seo teaches a show device that is attachable to and detachable from an accessory shoe device of an electronic apparatus, the show device comprising:
an engagement member (Fig. 2) that is attachable to and detachable from the accessory shoe device by sliding in a first direction;
a holding member (25) that holds the engagement member;
an attachment part (21) that is provided in one of the engagement member and the holding member and allows attachment of a member different from the accessory shoe device; 
a connection member (23) that has connection terminals (22) arranged in a second direction that intersects perpendicularly with the first direction, and is arranged in a front of the holding member in the first direction;
wherein the attachment part (21) is provided behind the connection terminals in the first direction (Fig. 2);
wherein the engagement member (20) is provide with the attachment part (Fig. 2) [claim 2];
wherein the holding member holds an attachment member providing the attachment part (the signal terminal connector 22 is sandwiched between the top cover 14 and the holding member 25) [claim 4];
wherein the attachment part is made from one of metal and resin material (para. 79) [claim 8].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (cited above).
Regarding claim 3, Seo teaches the invention as claimed in claim 1 above. Seo further teaches wherein the engagement member (20) is provide with the attachment part (Fig. 2). Seo, however, does not teach or suggest the holding member is provided with the attachment part, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the attachment part on the holding member, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nakasa et al. (US Patent No. 5,089,834).
Regarding claim 5, Seo teaches the invention as claimed in claim 1 above. Seo further teaches the connection terminals are arranged in an area between the fastening members (26), which fasten the engagement member to the holding member, in the second direction (para. 75). Seo does not specifically teach a width of the holding member is shorter than a width of the engagement member in the second direction. Nakasa teaches a shoe device comprises: a width of the holding member (top surface of the CS) is shorter than a width of the engagement member (110, 111) in the second direction. Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the holding member to be shorter than the width of the engagement member in order to obtain a smaller, compact shoe device. 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 and 15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852